DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1- 18 are pending.  
	Claims 2, 3, 5, 8, 9, and 18 are withdrawn from consideration because they do not encompass the elected subject matter.  
	Claims 1, 4, 6, 7, and 10- 17 are currently under consideration.  
This is the first office action on the merits of the claims.

Election/Restrictions
Applicant’s election of Group I in the reply filed on Nov. 4, 2022 is acknowledged. 
Claim 18 is draw to non-elected Group II. As such it is withdrawn from further consideration. 
Applicant’s election of species in the reply filed on Nov. 4, 2022 is acknowledged. Applicants elected the following species:
I) the following specific combination of 5 inhibition targets:
TNFα, IL6, IL8, IL-Iβ, and CXCR4; and
2) the following specific combination of 5 assay targets:
TNFα, IL6, IL8, IL-Iβ, and CXCR4.
	Claims 2 and 3 are withdrawn from further consideration because they do not comprise all of the elements of the elected species (See applicant’s Remarks). 
	Claims 5, 8, and 9 are withdrawn because they depend from non-elected claim 3.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jun. 14, 2021 is being considered by the examiner.

Specification
The disclosure is objected to because it contains – in ¶ [0203] – an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement
Claims 1, 4, 6, 7, and 10- 17 are rejected under 35 U.S.C. §112(a) as failing to comply with the enablement requirement.  
Claims 1, 4, 6, 7, and 10- 17 are rejected under 35 U.S.C. §112(a) because the specification does not reasonably provide enablement for preventing all cancers. Note applicants' definition of "treating" and "treatment" in par. [0045] includes "preventing".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Specifically, the method of preventing all cancers has not been sufficiently taught to enable the full scope of the claims.  
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1) the nature of the invention;2) the scope or breadth of the claims;3) the state of the prior art;4) the predictability or unpredictability of the art; 5) the relative skill of those skilled in the art; 6) the presence or absence of working examples; 7) the amount of direction or guidance presented and,8) the quantity of experimentation necessary.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
Scope or breadth of the claims:  Instant claim 1 recites: 
“A method of treatment of a subject having, or suspected of having, cancer, comprising: inhibiting two or more of: CXCR4, IL-8, IL-6, HER2, TNFα, IL-Iβ, SDF-1a, MMP-9, ENA-78, leptin, RAGE, and IL-10 in the subject, with the proviso that, when CXCR4 and TNFα are inhibited, at least one additional member of the group: IL-8, IL-6, HER2, IL-Iβ, SDF-la, MMP-9, ENA-78, leptin, RAGE, and IL-10 is also inhibited; with the proviso that, when CXCR4 and SDF-1a are inhibited, at least one additional member of the group: IL-8, IL-6, HER2, IL-Iβ, TNFα, MMP-9, ENA-78, leptin, RAGE, and IL-10 is also inhibited; with the proviso that, when IL-8, IL-6, and TNFα are inhibited, at least one additional member of the group: CXCR4, HER2, SDF-1a, MMP-9, ENA-78, leptin, RAGE, and IL-10 is also inhibited; and with the proviso that when IL-8, IL-6, TNFα, and IL-Iβ are inhibited, at least one additional member of the group: CXCR4, HER2, SDF-1a, MMP-9, ENA-78, leptin, RAGE, and IL-10 is also inhibited.”

However, the instant specification as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to prevent any cancers, including those characterized by two or more of: CXCR4, IL-8, IL-6, HER2, TNFα, IL-Iβ, SDF-1a, MMP-9, ENA-78, leptin, RAGE, and IL-10 in the subject.  The claims are broad in that they claim a method for preventing all cancers, the breadth of which exacerbates the complexity of the invention.  Cancer is not a single disease, or even a cluster of closely related disorders.  There are thousands of cancers, which have in common only some loss of controlled cell growth.  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  Cancers can occur in virtually every part of the body.  
Moreover, the term "preventing" is a potent and absolute term indicating that the method of prevention necessarily encompasses the complete prevention of the onset of any cancer characterized by two or more of: CXCR4, IL-8, IL-6, HER2, TNFα, IL-Iβ, SDF-1a, MMP-9, ENA-78, leptin, RAGE, and IL-10 in the subject, regardless of the cause, and by practicing the claimed method.  The instant specification supports the interpretation that the term “treatment” encompasses “preventing” (see ¶ [0045]) which has been interpreted expansively.  The term "preventing" encompasses a wide range of situations, from preventing a disease from occurring to preventing it from progressing. Nor is the term limited by any time frame.  
Applicant is claiming a method of "preventing cancers".  Prevention, as defined by Merriam-Webster Dictionary, is to keep from happening or existing, which implies taking advance measures against something possible or probable.  Furthermore, the act of preventing embraces complete 100% inhibition.  Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling simply the treatment (inasmuch as treating/treatment does not encompass preventing and similar terms) of the condition.  As for the instant application in relation to the prior art, neither the prior art nor the instant application enable prevention of cancer, even those characterized by two or more of: CXCR4, IL-8, IL-6, HER2, TNFα, IL-Iβ, SDF-1a, MMP-9, ENA-78, leptin, RAGE, and IL-10 in the subject.  Nowhere in the instant application has the efficacy of any treatment been demonstrated or attempted, nor has any evidence of prevention by means alluded to (e.g., “administering an effective amount of at least one inhibitor”) been presented in the specification. Consequently, it has not been established that inhibition of the elected species of biomarkers will provide any effect, let alone full and complete prevention of a prostate cancer (i.e., claims 6 and 7), or of all cancers (independent claim 1 and dependent claims, 4, 6, 7, 10- 17). Since absolute success in preventing most diseases/conditions (especially cancer) is not reasonably possible, the specification, which lacks an objective showing that any cancer can actually be prevented, is viewed as lacking an adequate written description of the same.  
The claims are thus extremely broad insofar as they encompass the situation that, upon practicing the claimed method, a subject in need thereof will experience a complete inhibition and prevention of any cancer characterized by two or more of: CXCR4, IL-8, IL-6, HER2, TNFα, IL-Iβ, SDF-1a, MMP-9, ENA-78, leptin, RAGE, and IL-10 in the subject.  The claims also encompass the situation where a subject in need thereof will not experience any cancer characterized by two or more of: CXCR4, IL-8, IL-6, HER2, TNFα, IL-Iβ, SDF-1a, MMP-9, ENA-78, leptin, RAGE; that should one already have such cancer, it will not worsen; and that it will not recur at any site.  While such a "prevention" might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the "real world" in which patients live.  
State of the prior art:  Indeed, although decades of research have been devoted and numerous pharmaceuticals, herbal treatments, and lifestyle changes have been advanced with the goal of achieving the complete prevention of cancer, prevention has never been achieved in the art.  Examples of curing or preventing cancer, even cancers characterized by two or more of: CXCR4, IL-8, IL-6, HER2, TNFα, IL-Iβ, SDF-1a, MMP-9, ENA-78, leptin, RAGE, and IL-10 in the subject have not been described in the art.
Degree of predictability or unpredictability in the art:  As the ability to prevent any cancer (including those characterized by two or more of: CXCR4, IL-8, IL-6, HER2, TNFα, IL-Iβ, SDF-1a, MMP-9, ENA-78, leptin, RAGE, and IL-10 in the subject has not been demonstrated in the art, this art can only be considered unpredictable.  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Specifically, in the context of copper levels and cancer, Vanchieri teaches: 
"It would be foolhardy to say that if we just lower people's copper, we could cure these tumors." (Vanchieri, 3rd page--see below)

Relative skill possessed by those in the art:  In view of the discussion of the state and predictability of the prior art, and the scope of the claims, which are drawn to a method of preventing any cancer characterized by two or more of: CXCR4, IL-8, IL-6, HER2, TNFα, IL-Iβ, SDF-1a, MMP-9, ENA-78, leptin, RAGE, and IL-10 in the subject, the level of skill in the art is high and is at least that of a medical doctor or Ph.D. scientist with several years of experience in the field(s) of chemotherapy, nutrition, and oncology.
Presence or absence of working examples:  No working examples of curing or preventing any type of cancer were provided.  
Amount of guidance or direction provided:  In considering the guidance provided in the specification, no details or specifics are provided regarding the prevention of any type of cancer, nor is any evidence of treatment established in any working examples.  Thus, in view of the absence of such guidance in the specification, the ordinary artisan would not know how to practice the method commensurate in scope with the claims.
Quantity of experimentation required to make and use the invention:  In view of the factors discussed above, the state of the art with regard to curing or preventing any cancer in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually preventing a cancer in the absence of detailed guidance to this effect.  Absent such direction or guidance as to how the skilled artisan would go about preventing any cancer characterized by two or more of: CXCR4, IL-8, IL-6, HER2, TNFα, IL-Iβ, SDF-1a, MMP-9, ENA-78, leptin, RAGE, and IL-10 in the subject, one of ordinary skill in the art would have no alternative recourse but to undertake an exhaustive, and, thus, unduly burdensome search of methods to practice the claimed invention.  
	Thus, claims 1, 4, 6, 7, and 10- 17 are rejected under scope of enablement, because they depend from independent claim 1. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10- 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 10- 17 are rejected because the claims do not recite a transitional phrase closing the respective groupings of alternatives (Markush groups). As such, each claim comprises an improper Markush group lacking “consisting of” language or some other phrasing indicating a properly closed group. Therefore, one having ordinary skill would not be able to determine the metes and bounds of the claims to targets to be assayed due to an inability to envision all of the compounds defined by the Markush groups. See MPEP §§2111.03 and 2173.05.
Claim 12 is rejected because, it is unclear how an assay result could determine dysregulation of the biomarkers of the elected species, as it is unclear against what standard the relative term “dysregulation” of TNFα is to be measured. The term “dysregulation” is defined in the specification in terms of a “control”; however, no control level is provided for TNFα in Table 3 of the specification or the incorporated reference (US application 16/071,325). Thus, the term “dysregulated”, as it relates to the elected species, is undefined.  As such, one having ordinary skill would not be able to ascertain the metes and bounds of the claim. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: FANG, WO 2014/018862 A1, Pub: Jan. 30, 2014; as evidenced by YADAV et al., J Mol Med (Berl); 88(12): 1243–1253, Pub: 2010.
Regarding claims 1, 4, 6, and 7, FANG claims and teaches administration of a HSP90 inhibitors for treatment of castration refractory prostate cancer with a pharmaceutical composition comprising Celastrol. ([0102]; Claims 1, 2, 10, and 5- 7). Celastrol is a known CXCR4, TNFα, IL- 6, IL- 8, and IL-1β inhibitor, as evidenced by YADAV et al. (p. 3, lines 4- 5, and ¶ 2)].
	Therefore, all of the limitations of claims 1, 4, 6, and 7 are anticipated by FANG.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 4, 6, 7, and 10- 17 are rejected under 35 U.S.C. 103 as being unpatentable over FANG, WO 2014/018862 A1, Pub: Jan. 30, 2014; as evidenced by YADAV et al., J Mol Med (Berl); 88(12): 1243–1253, Pub: 2010., as applied to claims 1, 4, 6, and 7 (above); and in further view of SAYLOR et al., The Oncologist; 17: 212- 219, Pub: 2012; GELMINI et al., J. Endocrinol. Invest. 31: 809-819, Pub: 2008; and POWELL et al., Cancer Epidemiology, Biomarkers & Prevention, 22(5): 891-897, Pub: May 2013, on IDS.
	The disclosure of FANG, as evidenced by VADAV et al. is discussed above and incorporated herein.  
	FANG, as evidenced by VADAV et al does not teach screening for aggressiveness by way of CXCR4, TNFα, IL-1β, IL- 6, and IL- 8. 
Regarding claims 10- 17, as they relate to the elected species: SAYLOR et al. discloses that IL-IB, IL-6, IL-8, TNFα, and SDF-1a are all upregulated in prostate cancer when assayed at baseline and 12-weeks post treatment with androgen deprivation therapy (chemical castration). SAYLOR et al. also teaches that chemical castration treatment of prostate cancer downregulated IL-6, but upregulates IL-IΒ, IL- 8, TNFα, and SDF-1.  It also teaches that SDF-1a is the chemokine ligand to CXCR4. (whole document: p. 212, results section (Abstract); p. 215, Table 2; and p. 217, Table 4).
As such patient monitoring by assay before and after treatment to identify and monitor circulating IL-IB, IL-6, IL-8, TNFα, and SDF-1a in patients being treated for prostate cancer would have been obvious to one having ordinary skill in the art. Further, it would have been known to one having ordinary skill that TNFα, IL-1β, IL- 6, IL- 8, and SDF-1a would be expected to be upregulated in castration resistant prostate cancer at the time of filing. (See Tables 2 and 4 of SAYLOR et al.).
SAYLOR et al. does not teach CXCR4 on their assays.
GELMINI et al. teaches that SDF-1 upregulates CXCR4, which signals aggressiveness in prostate cancer. (p. 811, Col. 1, ¶ 1, summary of reference (35); and Table 1).
GELMINI et al and SAYLOR et al. do not teach an assay comprising the elected species. Specifically, an assay comprising CXCR4, TNFα, IL-1β, IL- 6, and IL- 8.
POWELL et al. Powell discloses an assay including 22 biomarkers associated with prostate cancer. The disclosed assay comprises CXCR4, IL-IΒ, IL- 6, IL- 8, and TNFα, identifying these markers as being upregulated in prostate cancer. (Whole document: Table 2; Figures 1 and 2).
As such, it would have been obvious to one having ordinary skill in the art that CXCR4 upregulation would result from increased SDF-1 and signal aggressiveness in prostate cancer (GELMINI et al and SAYLOR et al). 
Further, it would have been known to one having ordinary skill that upregulated CXCR4 was a marker for aggressive of prostate cancer (GELMINI et al.). 
Thus, it would have been obvious to assay the specific combination of biomarkers of the elected species, because one having ordinary skill would understand them all to be factors upregulated in prostate cancer at the time of filing. 
Finally, it would have been obvious to one having ordinary skill that application of the cancer screening assay of POWELL et al. to the treatments of FANG would have resulted in a precision medicine approach to treatment of prostate cancer resulting from chemical castration, and aggressive prostate cancers generally. 
Therefore, in view of the prior art, it would have been obvious to use the assay of POWELL et al. as a screening tool and patient surveillance tool to monitor both effectiveness of treatment and indicate aggressiveness of the prostate cancer. Specifically, it would have been obvious to use the assay to measure and monitor the biomarkers of the elected species in suspected cases, record baseline levels before treatment, monitor treatment efficacy during treatment, and monitor increases in the associated markers post-therapy. As such, one would have had a high expectation that practice of the methods of the instant claims, regarding inhibiting and assaying the specific biomarkers of the elected species, in the case of castration treatment resistant prostate cancer, would have provided the practitioner with an effective personalized medicine approach to treatment and surveillance at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  
Hence, claims 1, 4, 6, 7, and 10- 17 are rendered obvious.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, 7, and 10- 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 11- 13, 18, and 20- 21 of copending Application No. 17/847,935 (reference application), in view of US Patent No: 11,332,794 B2 (‘794) and POWELL et al., Cancer Epidemiology, Biomarkers & Prevention, 22(5): 891-897, Pub: May 2013, on IDS. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 4, claims 7, 8, 16 and 18 of the reference application encompass the methods of claims 1 and 4, wherein an effective amount of a pharmaceutical composition comprising an inhibitor of CXCR4 and one or more of TNF, IL-IΒ, IL- 6, and IL- 8. 
Regarding claim 6, claim 20 of the reference application recites prostate cancer.
Regarding claim 7, claim 21 of the reference application recites castration resistant prostate cancer.
Regarding claims 10- 17, claims 11- 13 of the reference application encompass the limitations of assaying to identify; as well as, assaying for a baseline and post-treatment measure of the biomarkers of the elected species. 
The reference application does not teach an indication of aggressiveness.
POWELL et al. teaches an assay of 22 biomarkers associated with prostate cancer. Powell also teaches that TNF is commonly upregulated in the prostate cancers of both African-American and European-American men. (Whole document: Table 2; Figures 1 and 2).
‘794 claims a method of identifying the aggressiveness of a prostate cancer comprising assaying the patient with the assay of POWELL without a TNF reference. (Claims 1 and 6- 9).
Therefore, it would have been obvious to one having ordinary skill in the art that the assays of ‘794 and POWELL et al. would also indicate aggressiveness, in view of the prior art.
As such the instant claims; as they relate to the elected species, are obvious variants of the claims of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No: US 8,258,329 B2, discloses celastrol analogs.

Conclusion

Summary of Claims: Claims 1, 4, 6, 7, and 10- 17 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658